Citation Nr: 1110498	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  10-18 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran reportedly served on active duty during and after World War II.  He died in August 1973.  The appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim for accrued benefits.  The rating was made by the Philadelphia RO.  It appears that the appellant's local RO is the Roanoke RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her substantive appeal received in May 2010, the appellant indicated she wanted to testify at a hearing at the RO before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The Roanoke, Virginia, RO should schedule the appellant for a hearing before a Veterans Law Judge of the Board, in accordance with applicable provisions.  Appellant and her representative should be notified of the time and place to report.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


